DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 recites “a left eye” and “a right eye”, but omits an essential relationship between them, i.e., whether they are a same person’s left eye and right eye. Without the relationship being provided, there exist unlimited interpretations for “a left eye” and “a right eye”. Therefore, the scope of the instant invention of claim 1 is not definite. 
Claims 2-6 are rejected because they depend on claim 1.
Claim 7 recites “the at least one left eye micro-LED having a first phase shift relative to the left eye grating” in ll. 7-8 and “the at least one right eye micro-LED having a second phase shift relative to the right eye grating” in ll. 2-3 from the bottom. However, both the claimed “first phase shift” and “second phase shift” are not clearly defined. Specifically, because a micro-LED and a grating are of different structure/material what is meant by a phase shift between the micro-LED and the grating is unclear. Furthermore, claim 7 recites “a left eye” and “a right eye”, but omits an essential relationship between them, i.e., whether they are a same person’s left eye and right eye.
Claims 8-14 are rejected because they depend on claim 7.
claim 18 recites “a left eye” and “a right eye”, but omits an essential relationship between them, i.e., whether they are a same person’s left eye and right eye.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0187679) in view of Makinen et al. (US 2021/0223568).
Regarding claim 7, A display assembly (Abstract: “a display device manufactured by the aforementioned switchable grating switches an image to a 2D image or a 3D image”; Fig. 3: switchable 2D/3D display device achieving the same result as shown in Fig. 1) comprising: 
a first plurality of pixels (Fig. 3b: each LED 231 and switchable grating 220a/220b read on a pixel; among the pixels, those emit light to a left eye for providing a left-eye image pattern read on “a first plurality of pixels”) to generate a first image pattern for a left eye (Fig. 1: left image pattern for left eye 15a, which is implied for embodiment associated with Fig. 3b), each of the first plurality of pixels comprising: 
a left eye grating (Fig. 3b: switchable grating 220a/220b) comprising alternating light blocking sections and light transmitting sections (Fig. 3b); and 
at least one left eye LED (Fig. 3b: LEDs 231 emitting light to left eye, implied but unlabeled, for generating left-eye image pattern) positioned to emit light directed at the left eye grating to generate the first image pattern, the at least one left eye micro-LED having a first phase shift (Fig. 3b: positional relationship between left eye LEDs and switchable grating 220a/220b) relative to the left eye grating; and 
a second plurality of pixels (Fig. 3b: each LED 231 and switchable grating 220a/220b read on a pixel; among the pixels, those emit light to a right eye for generating a right-eye image pattern read on “a second plurality of pixels”) to generate a second image pattern () for a right eye (Fig. 1: right image pattern for right eye 15b, which is implied for embodiment associated with Fig. 3b), each of the second plurality of pixels comprising: 
a right eye grating ((Fig. 3b: switchable grating 220a/220b)) comprising alternating light blocking sections and light transmitting sections; and 
at least one right eye LED (Fig. 3b: LEDs 231 emitting light to right eye, implied but unlabeled, for generating right-eye image pattern) positioned to emit light directed at the right eye grating to generate the second image pattern, the at least one right eye micro-LED having a second phase shift (Fig. 3b: positional relationship between right eye LEDs and switchable grating 220a/220b) relative to the right eye grating, the second phase shift different from the first phase shift (Fig. 3b; Examiner’s Note: a right eye LED is immediately adjacent to a left eye LED; a pair of immediately adjacent LEDS form a pitch, which is of the same size as the pitch of switchable grating 220a/220b; the two LEDs in the pair have different positional relationship with switchable grating 220/220b).
Lin does not further teach the at least one left eye LED and the at least one right eye LED are of micro-LED type. However, it is not in the related art using micro-LEDs for a 3D display.
Makinen, for instance, teaches in Fig. 6 micro-LEDs 614, 616, 618, 620, 622, 624, 626, 628, 630, 632, 634 are used for a 3D display.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine the technique of Makinen with the technique of Lin using micro-LEDs as light emitting source. 
Because there are limited types of LED, one ordinary skill in the art would try any type of LED to optimize the result.

Regarding claim 10, Lin/Makinen teach the display assembly of claim 7. Lin further teaches the display assembly of claim 7, wherein the left eye grating and the right eye grating have a pitch (Fig. 3b: pitch defined by a pair of grating areas 220a and 220b), and the difference between the first phase shift and the second phase shift is approximately half of the pitch (Fig. 3b: a right-eye LED 231 and an adjacent left-eye LED 231 is offset from each other by half of the pixel defined by a pair of grating areas 220a and 220b, which results in “the difference between the first phase shift and the second phase shift is approximately half of the pitch”).

Regarding claim 12, Lin/Makinen teach the display assembly of claim 7. Lin further teaches the display assembly of claim 7, wherein the first image pattern has alternating first bright portions and first dark portions, the second image pattern has alternating second bright portions and second dark portions, and the first bright portions of the first image pattern are offset from the second bright portions of the second image pattern at a viewing distance from the display assembly (Fig. 3b; Examiner’s Note: it is necessary that the first bright portions of the first image pattern are offset from the second bright portions of the second image pattern at a view distance to provide proper autostereoscopic 3D viewing).

Regarding claim 13, Lin/Makinen do not expressly teach the display assembly of claim 12, wherein the offset between in the first and second bright portions of the first and second image patterns is in a range of 50mm to 70mm at the viewing distance from the display assembly.
However, it is known that an interpupillary distance (IPD) of a human being has a range and the claimed “range of 50mm to 70mm” is one estimated IPD range. The feature of the instant claim merely indicates a condition to achieve a proper autostereoscopic 3D viewing by a person. Furthermore, because Applicant does not provide structural details (e.g., structures of the at least one left eye grating, at least one left eye micro-LED, at least one right eye grating, and/or at least on right eye micro-LED) of the display assembly to achieve the claimed feature, the feature is merely some intended result to achieve, rather than meaningful limitation.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to conceive the high-level concept that the offset between in the first and second bright portions of the first and second image patterns is in a range of 50mm to 70mm at the viewing distance from the display assembly to achieve a proper autostereoscopic 3D viewing at the viewing distance.

Regarding claim 14, Lin/Makinen teach the display assembly of claim 7. Lin further teaches the display assembly of claim 7, wherein: 
the at least one left eye micro-LED is positioned that a portion of the emitted light from the at least one left eye micro-LED passes through the left eye grating, the portion of the light passed through the left eye grating forming the first image pattern (Fig. 3b); and 
the at least one right eye micro-LED is positioned that a portion of the emitted light from the at least one right eye micro-LED passes through the right eye grating, the portion of the light passed through the right eye grating forming the second image pattern (Fig. 3b).

Regarding claim 15, Lin teaches a display assembly (Abstract: “a display device manufactured by the aforementioned switchable grating switches an image to a 2D image or a 3D image”; Fig. 3: switchable 2D/3D display device achieving the same result as shown in Fig. 1) comprising a plurality of pixels (Fig. 3b: a pair of immediately adjacent LEDs 231 and switchable grating 220a/220b read on a pixel), each pixel comprising: 
a grating (Fig. 3b: switchable grating 220a/220b) comprising alternating light blocking sections and light transmitting sections arranged at a pitch (Fig. 3b: a pair of immediately adjacent areas 220a and 220b define a pitch); 
at least one first light emitting diode (Fig. 3b: LEDs 231 emitting light to left eye, implied but unlabeled, for generating left-eye image pattern) arranged to emit light directed at the grating to generate a first image pattern (Fig. 3b: implied left-eye image pattern), the at least one first LED having a first position relative to the pitch of the grating (Fig. 3b: positional relationship between left eye LEDs and switchable grating 220a/220b); and 
at least one second LED (Fig. 3b: LEDs 231 emitting light to right eye, implied but unlabeled, for generating right-eye image pattern) arranged to emit light directed at the grating to generate a second image pattern (Fig. 3b: implied right-eye image pattern), the at least one second LED having a second position relative to the pitch of the grating (Fig. 3b: positional relationship between right eye LEDs and switchable grating 220a/220b), the second position shifted relative to the first position (Fig. 3b; Examiner’s Note: a pair of immediately adjacent LEDS form a pitch, which is of the same size as the pitch of switchable grating 220a/220b; the two LEDs in the pair have different positional relationship with switchable grating 220/220b).
Lin does not further teach the at least one left eye LED and the at least one right eye LED are of micro-LED type. However, it is not in the related art using micro-LEDs for a 3D display.
Makinen, for instance, teaches in Fig. 6 micro-LEDs 614, 616, 618, 620, 622, 624, 626, 628, 630, 632, 634 are used for a 3D display.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine the technique of Makinen with the technique of Lin using micro-LEDs as light emitting source. 
Because there are limited types of LED, one ordinary skill in the art would try any type of LED to optimize the result.

Regarding claim 18, Lin further teaches the display assembly of claim 15, wherein the at least one first micro-LED is configured to receive first image data corresponding to a left eye (Fig. 3b), and the at least one second micro-LED is configured to receive second image data corresponding to a right eye (Fig. 3b).

Regarding claim 19, Lin further teaches the display assembly of claim 15, wherein the first image pattern has alternating first bright portions and first dark portions (Fig. 3b), the second image pattern has alternating second bright portions and second dark portions (Fig. 3b), and the first bright portions of the first image pattern are offset from the second bright portions of the second image pattern at a viewing distance from the display assembly (Fig. 3b; Examiner’s Note: it is necessary that the first bright portions of the first image pattern are offset from the second bright portions of the second image pattern at a view distance to provide proper autostereoscopic 3D viewing).

Claim 20 is rejected for substantially the same rationale as applied to claim 13.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 8-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0159929, made of record by Karaoguz et al., discloses in Fig. 11-12 a multi-view autostereoscopic display assembly that is closest to claim 1 of the instant application (Note: a first barrier element array 1104 and a second barrier element array 1106 read on “a first left eye grating” and “a second left eye grating”, respective for each pixel of the first plurality of pixels and also read on “a first right eye grating” and “a second right eye grating”, respective for each pixel of the second plurality of pixels). The only feature in claim 1 of the instant application not disclosed by Karaoguz is “the second phase shift different from the first phase shift”;
US 2014/0085442, made of record by Ono, discloses in Fig. 10C use of a pair of phase-shifted grating 49A and 49B as parallex barrier to create autostereoscopic 3D viewing.
US 2016/0094838, made of record by Kotto et al., discloses in the entire specification an adjustable grating (parallex barrier) to allow for autostereoscopic viewing from different positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693